NUMBER 13-21-00274-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


           IN RE GREG ABBOTT, IN HIS OFFICIAL CAPACITY
     AS GOVERNOR OF THE STATE OF TEXAS, AND KEN PAXTON,
         IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL
                      OF THE STATE OF TEXAS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
               Memorandum Opinion by Justice Silva1

        In this original proceeding, relators Greg Abbott, in his official capacity as Governor

of the State of Texas, and Ken Paxton, in his official capacity as Attorney General of the

State of Texas, asserted that the trial court clearly abused its discretion in enjoining the

enforcement of Executive Order GA-38 issued pursuant to the Governor’s authority under


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
the Texas Disaster Act. This Court requested that the real party in interest, Point Isabel

Independent School District (Point Isabel), file a response to the petition for writ of

mandamus. However, Point Isabel has now filed an unopposed motion to dismiss this

original proceeding on grounds that it has been rendered moot by subsequent events that

have occurred in the trial court. Point Isabel thus requests that we dismiss this petition for

writ of mandamus for lack of jurisdiction.

       The Court, having examined and fully considered the unopposed motion to dismiss

this original proceeding, is of the opinion that it should be granted. See Heckman v.

Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since the

time of filing, there has ceased to exist a justiciable controversy between the parties—

that is, if the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable

interest in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between

the parties at any stage of the legal proceedings, including the appeal.”); see also In re

Smith Cnty., 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017, orig. proceeding).

Accordingly, we grant Point Isabel’s unopposed motion to dismiss, and we dismiss this

original proceeding for lack of jurisdiction.



                                                                   CLARISSA SILVA
                                                                   Justice


Delivered and filed on the
20th day of September, 2021.



                                                2